Oarleton Harris, Chief Justice (concurring). I am concurring, rather than dissenting, because I feel that appellee and his supporters had a right to rely on the Bennett x. Miller decision mentioned in the present majority opinion. In the Bennett opinion, the court said: “We think it makes no difference how the electors placed the names of the persons they desired to vote for on the ballots in the absence of fraud. They might have been written with pen and ink, pencil, typewritten, or by stickers and the result would be the same, as in either ease it expressed the wish of the individual elector.” I strongly disagree with the thought therein expressed and with the holding in the case. To me, the word, “write,” means “lettering by hand,” (though the term probably now, by usage, includes typing). However, I find no definition of the term, “writing,” that includes “sticking” or “pasting.” Election contests are difficult cases, and a contestant in an election case carries a great burden in endeavoring to establish fraud in any such suit. I feel that this court should go as far as legally possible in its decisions to minimize the possibility of fraud in future elections—and here, we are only required to say that “write” means just that—“write”. I believe that the use of stickers makes fraud easier to perpetrate. If a voter does not care to vote for anyone in particular race, he will make no mark on the ballot at all, and there is nothing to prevent an unscrupulous judge or clerk at an election from reaching into his pocket and placing a paste-on vote on such a ballot. It would be indeed difficult to establish that this paste-on vote was placed on the ballot by someone other than the voter —but, if we stay with the statute, the way is clear to eventually determine whether the voter cast that vote, i.e., through an examination of the handwriting. However, there is, in my view, an even better reason for holding paste-on votes invalid, vis., the use of the stickers destroys the secrecy of the ballot. Most people like to maintain secrecy in casting their votes; they desire to express themselves at the polls without fear of losing someone’s good will, or business. Frequently, the voter may be friendly to both candidates, or both may be good customers, and he desires to maintain that friendship, or business, after the election. He is entitled to cast his vote, free from duress, and without fear of retaliation. In most instances, at a general election, there would probably only be a single race where a “write-in” candidate would go to the trouble and expense of preparing stickers in advance. (This has been the case in previous elections where such stickers were used.) When the voter approaches the polls, he is likely besieged—and beseeched— by those offering the stickers. Let it be borne in mind that the offer of a sticker is entirely different from merely offering campaign literature, for a voter ostensibly could have but one purpose in taking a sticker—that purpose being to use it after he enters the polling booth. If he refuses to take a sticker, lie is immediately marked by the person offering it— and bystanders—as a voter who will east his vote for the man whose name is already printed on the ballot. If, on the other hand, he takes the sticker, bystanders mark him as one who intends to cast his vote for the “write-in” candidate—else he would not have taken the sticker. Actually, the voter might accept the sticker as a matter of avoiding embarrassment—but he is still labeled by those viewing the incident as a supporter of the write-in candidate. In addition, the voter’s use of the sticker can certainly be detected after he enters the polling booth, and prepares to cast his vote. One needs only to glance around to identify those who are pasting-stickers on the ballots. The secrecy of the ballot is thus utterly and completely destroyed. To prohibit the use of stickers takes no right away from the voter. He still has the privilege of casting his vote for his candidate by simply writing in the name. The majority feel that it is up to the Legislature to prohibit the use of stickers. Inasmuch as, in my view, this court made the original mistake in interpreting the word, “write,” I deem it proper that we should make the correction. We have only the one decision which approves the use of stickers. This opinion was rendered under a different statute, and in a school election case where no names were printed on the ballot. To my way of thinking, we now have the opportunity to correct a serious mistake. When the majority opinion is handed down, precedent will be firmly established. The fact that the court once erred is no reason to err again. I would affirm this particular case for the reason set forth in the opening paragraph, i.e., appellee was entitled to rely upon the Bennett decision. However, I think that the court should now plainly state that the Bennett decision cannot be relied upon in the future; that ‘ ‘ paste-on” votes will no longer be considered valid votes, and that the word, “write-in” means exactly what it is taken to mean in common usage.